DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 30 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,936,685. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,936,685. The method of  receiving user information from a user to generate a unique user profile for the user; providing the user one or more polling questions, the one or more polling questions having a finite set of answers and a unique identification of the limitation of US Patent No.. 10,936,685 having limitations providing the user one or more polling questions, the one or more polling questions having a finite set of answers and a unique identification; receiving and storing a selected answer for the one or more polling questions; comparing the selected answer against the selected answers of other users, based on the unique identification, to generate a likelihood of match between the user and each of the other users; causing to be displayed to the user other users, that have a likelihood of match within a predetermined threshold. The .

Instant Application No. 17/180,113.
Claim 21.  A poll-based networking system, the system comprising: one or more processors, each of the one or more processors having an associated memory encoded with instructions such that when executed, the instructions cause the one or more processors to perform operations of: 

receiving user information from a user to generate a unique user profile for the user; providing the user one or more polling questions, the one or more polling questions having a finite set of answers, each answer having a unique identifier; 
receiving and storing one or more answers in response to the one or more polling questions; comparing the user’s one or more answers against one or more answers of other users to the same one or more polling questions; selecting one or more other users who are potential matches with the user; displaying to the user the selected one or more other users who are potential matches with the user; wherein one or more of the operations are carried out on a hand-held device; and wherein the selected other users are reviewable by the user by swiping.


22. The system of Claim 21 wherein one of the polling questions inquires with what gender the user identifies.
23. The system of Claim 21 wherein one of the polling questions inquires with what gender the user chooses to be matched. 




Claim 1. A poll-based networking and ecommerce system, comprising: one or more processors, each of the one or more processors having an associated memory specifically encoded with instructions such that when executed, the instructions cause the one or more processors to collectively perform operations of: 
receiving user information from a user to generate a unique user profile for the user; providing the user one or more polling questions, the one or more polling questions having a finite set of answers and a unique identification; 
receiving and storing a selected answer for the one or more polling questions: first comparing the selected answer against the selected answers of other users, based on the unique identification, to generate a likelihood of match between the user and each of the other users: causing to be displayed to the user other users, or the products, goods or services that have a likelihood of match within a predetermined threshold; wherein one or more of the operations are carried out on a hand-held device: and wherein two or more results based on the likelihood of match are displayed in a list reviewable by swiping from one result to another. 
4. The poll-based networking system as set forth in claim 1, wherein the user and each of the other users have a same gender. 
5. The poll-based networking system as set forth in claim 1, wherein the gender is male. 

10. The poll-based networking system as set forth in claim 1, wherein more than one of the answers to the polling questions are displayed to the other user. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 21- 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zuckerberg et al. (U.S. 2012/0296749) in view of Svendsen et al. (U.S. 2009/0287763).
Regarding claim 21,  Zuckerberg discloses a poll-based networking system, the system comprising [see Figs. 1-2, polling engine 106; [abstract] auction based polling]: one or more 
receiving user information from a user to generate a unique user profile for the user [see paras [0016] the users can be members of a social networking website associated with the polling engine and comprising social network members; [0023] bids may be based on profiles associated with the users];
 providing the user one or more polling questions, the one or more polling questions having a finite set of answers, each answer having a unique identifier [see paras 0038, 0051, 0052]; receiving and storing one or more answers in response to the one or more polling questions [see paras 0036, figures 5-6;  a polling database (not shown) may be coupled to the polling engine 106 for storing data about poll responses received from the users 102). Zuckerberg also teaches sending the poll to individual users, such as via email or posted or displayed to profile pages associated with each of the individual users, as well as comparing the users that answer the poll with a profile associated with each of the users when a specific type of user ([0063]; [0068]).However, Zuckerberg does not explicitly teach comparing the user’s one or more answers against one or more answers of other users to the same one or more polling questions; selecting one or more other users who are potential matches with the user; displaying to the user the selected one or more other users who are potential matches with the user; wherein one or more of the operations are carried out on a hand-held device; and wherein the selected other users are reviewable by the user by swiping.  
Svendsen discloses comparing the user’s one or more answers against one or more answers of other users to the same one or more polling questions [see paras 0019, 0027; the 
Regarding claims 22 and 31,  Zuckerberg discloses wherein one of the polling questions inquires with what gender the user identifies [see paras 0035; the users 102 that respond to the poll may need to be compared with profile data to determine if the users 102 meet the parameters specified by the poll requester, such as female MIT students ].
Regarding claims 23 and 32,  Zuckerberg discloses wherein one of the polling questions inquires with what gender the user chooses to be matched [see paras 0027, 0035 and figure 2; The website can display various types of data about the users 102 to one another, such as profile information, relationships between users, poll results, and other information. The users 102 may belong to particular communities within the social networking website, such as communities categorized according to school attended, workplace, geographical location].
Regarding claims 24 and 33, Zuckerberg discloses wherein the selected other users are potential matches for a male user who identifies as a female or a female user who identifies as a male [see paras 0035; the users 102 that respond to the poll may need to be compared with profile data to determine if the users 102 meet the parameters specified by the poll requester, such as female MIT students ] which corresponds to the gender and can be a male.
Regarding claims 25 and 35, Svendsen discloses wherein the selected other users comprise a single user [see paras 0023; the user profile may also include demographic information such as sex, age, height, weight, or the like]. 
Regarding claims 26 and 36, Svendsen discloses wherein the selected other users comprise more than a single other user [see paras 0034; the matching rules may state that in order for two user profiles to match, one or more identified entries in the user profiles must 
Regarding claims 27 and 37,  Svendsen discloses wherein the swiping comprises swiping between one selected other user and another selected other user [see paras 0045, 0060; reviewing the summary of the answers given by the user the user may choose to reveal his or her full or partial user profile to the user. Once the users share their full or partial user profiles, the users and may initiate communication using, for example, email, telephone, messaging, or the like based on contact information contained in the full or partial user profiles].
Regarding claims 28 and 38, Svendsen discloses wherein the selection of one or more other users who are potential matches is subject to a predetermined threshold (see [abstract] A reward to be revealed to the second user in response to answering the questions may also be provided.  A summary of the answers given by the second user may be provided to the first user.  In response, the first user may choose to share his or her full or partial user profile, contact information, or the like with the second user].
Regarding claim 29, Svendsen discloses wherein the predetermined threshold is applied after receiving user information from a user to generate a unique user profile [see paras 0022; the user profile of the user 16-1, or historical or usage information such as, for example, a play history identifying songs or other media items played by the user 16-1, a purchase history identifying songs or other media items recently purchased by the user 16-1, a web browsing 
Regarding claims 30 and 39, Zuckerberg discloses a method for a poll-based network, the method comprising: [see Figs. 1-2, polling engine 106; [abstract] auction based polling]; causing one or more processors, each of the one or more processors having an associated memory encoded with instructions such that when executed, the instructions cause the one or more processors to perform operations of [see paras 0069]:  receiving user information from a user to generate a unique user profile for the user [see paras [0016] the users can be members of a social networking website associated with the polling engine and comprising social network members; [0023] bids may be based on profiles associated with the users]; providing the user one or more polling questions, the one or more polling questions having a finite set of answers, each answer having a unique identifier [see paras 0038, 0051, 0052]; receiving and storing one or more answers in response to the one or more polling questions [see paras 0036, figures 5-6;  a polling database (not shown) may be coupled to the polling engine 106 for storing data about poll responses received from the users 102). Zuckerberg also teaches sending the poll to individual users, such as via email or posted or displayed to profile pages associated with each of the individual users, as well as comparing the users that answer the poll with a profile associated with each of the users when a specific type of user ([0063]; [0068]).However, Zuckerberg does not explicitly teach comparing the user’s one or more answers against one or more answers of other users to the same one or more polling questions; selecting one or more other users who are potential matches with the user; displaying to the user the selected one or more other users who are potential matches with the user; wherein one or more of the operations are carried out on a hand-held device; and wherein the selected other users are reviewable by the user by swiping.
. 

Allowable Subject Matter
Claims 39-40 are allowed over the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Zuckerberg et al. (U.S. 2012/0296749) and Svendsen et al. (U.S. 2009/0287763) combination fail to disclose or suggest one or more of the features of the independent claim 39.
In summary, Zuckerberg discloses a query is associated with the poll. A priority of the poll is determined based on the parameters. The poll is distributed to one or more second users according to the priority. Results to the poll are gathered.
Svendsen teaches a profile matching process is performed to match a user profile of a first user to a user profile of a second user. A number of questions to ask the second user are automatically selected. In addition, an answer to one or more of the questions may be suggested to the second user.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 39.
Specifically, the prior arts fail to teach a method comprising: comparing the user’s one or more answers against one or more products, goods, or services; selecting one or more products, goods, or services which are potential matches with the user; displaying to the user the selected one or more products, goods, or services which are potential matches with the user; wherein one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Bennett discloses (US Patent Application Publication No. 2018/0330408) discloses provides a new and innovative system, methods and apparatus for predictive analysis for controlling real-time advertising placements.
	Mikurak (US Patent Application Publication No. 2006/0178918) discloses user profile data is automatically received and stored. User profile data includes user identity, state, preferences and interests. User profile data is also automatically exported to an active profile manager which automatically adds additional user profile data.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171